department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list mar tep fa of xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx legend taxpayer a amount c company e ira g account d dear ake kek whe ke ela this is in response to your letter dated date and supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained ira g with company e on november withdrew amount c from ira g during the last week of january with her tax preparer to complete her preparer learned of the ira g distribution he advised taxpayer a to redeposit amount c into ira g as soon as possible on or about february per her tax preparer's instructions taxpayer a attempted to redeposit amount c into ira g however company e would not allow the rollover because the 60-day limit had expired on february taxpayer a deposited amount c into account d a regular savings account at company e taxpayer a asserts that she never used amount c that she never cashed the check in an attempt to show her intent to redeposit amount c into ira g taxpayer a taxpayer a met tax returns when taxpayer a's tax sek page that represented the distribution of amount c from ira g and that the check representing the distribution of amount c from ira g was deposited into account d where such distribution continues to be held based on the foregoing facts and representations the following ruling has been requested that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount c from ira g sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if -- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure wee page to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates that she did not cash the check she received from ira g and that she attempted to redeposit amount c back into ira g in early february amount c back into ira g because the 60-day time period had elapsed nonetheless taxpayer a on february retirement savings deposited the check she received in the amount of amount c account d where such amount continues to be held however company e would not accept the redeposit of _ in_an effort to indicate her intent to preserve her into therefore with respect to your ruling_request pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount c from ira g taxpayer a is granted a period of days from the issuance of this ruling to contribute amount c to an ira provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contribution this amount will be considered a valid rollover_contribution within the meaning of code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by code sec_401 this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent page if you have any questions regarding this ruling please contact se t ep ra t2 at sincerely signed joyce b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose form_437
